Title: From Benjamin Franklin to Joseph Fox, 1 March 1766
From: 
To: 


Sir
London, March 1. 1766
I wrote to you of the 22d past, via Maryland. Inclos’d I send a Copy of the late Votes on the Affair of the American Stamp-Act. The Repeal is now in a fair way of being compleated, on which I congratulate you and the Assembly. I am, Sir, Your most obedient humble Servant,
B Franklin

P.S. An Act will pass at the same time with the Repeal of the Stamp Act, similar to that relating to Ireland pass’d in the Reign of George the first; it will be call’d an Act for the better securing the Dependency of His Majesty’s Dominions in America, on the Crown and Parliament of Great Britain; This is merely to save Appearances, and to guard against the Effects of the Clamour made by the late Ministry as if the Rights of this Nation were sacrificed to America: And I think we may rest secure notwithstanding such Act, that no future Ministry will ever attempt to tax us, any more than they venture to tax Ireland. But then it is suppos’d, that we shall be, as we have been heretofore, always willing and ready to grant such voluntary Aids to the Crown as are suitable to our Abilities, when duly call’d upon for that purpose.

 
Addressed: To / Joseph Fox Esqr / Philadelphia / via New York / per Packet / Free, B. Franklin
